DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or
		(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The rotary lobe pump with internal bearing species are as follows:
		Species 1	Fig. 1, Embodiment 1, ¶s 0049 and 0058, Claims 25-28, 30-					33, and 45-46,
			
		Species 2	Fig. 2, Embodiment 2, ¶s 0050 and 0059, Claims 25-28, 30-					33, 45-46,
		
		Species 3 	Fig. 3, Embodiment 3, ¶s 0051 and 0060, Claims 25-28, 31-					33, and 45,
		
		Species 4	Fig. 4, Embodiment 4, ¶s 0052 and 0061, Claims 25-28 and 					31-33,
		
		Species 5	Fig. 5, Embodiment 5, ¶s 0053 and 0062, Claims 25-28, 31-					33, and 44,
		
		Species 6	Fig. 6, Embodiment 6, ¶s 0054 and 0063, Claims 25-28, 31-					33, and 45,
			
		Species 7	Fig. 7, Embodiment 7, ¶s 0055 and 0064, Claims 25-33 and 					45-46, and
		
		Species 8	Fig. 8, Embodiment 8, ¶s 0056 and 0065, No Claims in the 					claim suite as the fixed axial body (220, Fig. 8) is connected 					on the side opposite to the drive device 80a which is not the 					first fixed axle body connected to the pump housing on the 					side of the drive device recited in Claim 1, lines 15 and 16.  

Applicant is required, in reply to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claim 1 is not generic to all of Species 1-8 described above (Species 8 does not read on the Claim 1 limitation “a first fixed axle body connected to the pump housing on the side of the drive device” (lines 15 and 16), first fixed axle body 220 is connected to the pump housing 70 on the side opposite to the drive device 80a in Fig. 8, ¶ 0065, lines 2 and 3). 

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species 1-8 each lack unity of invention because even though the inventions of these species require the technical feature of having a rotary lobe pump including a pump housing, pump room, inlet opening, outlet opening, a first multi-lobe piston, a second multi-lobe piston, a drive device, a first fixed axle body, and at least one bearing arranged on an outer surface of the first fixed axle body and inside the first rotary piston, this technical feature is not a special technical feature as it does not make a contribution over at least the prior art evidence of SCHOFIELD (US2002/0057979) in view of PARK (US2008/0118383).  
		Specifically, it is noted that the features recited in independent Claim 25 are common to all of the claims are disclosed by SCHOFIELD and PARK as follows:
	
	SCHOFIELD teaches	
		A rotary pump (vacuum pumps/screw vacuum pumps, ¶ 0001, Figs. 1-4) for conveying a particle-laden conveyed medium (such as particulate contained in the medium when the vacuum pump is used in the semiconductor industry to maintain a clean environment, ¶s 0005 and 0030), comprising: 
			a pump housing (main body 1, ¶ 0019, line 3) with a pump room (space of the two bores 2, 3, ¶ 0019, line 4); 
			an inlet opening (pump inlet 5, ¶ 0020, line 2) and an outlet opening (pump outlet in the vicinity of lower portion 6, ¶ 0020, last two lines); 
			a first, multi-vaned rotary piston (rotor 7 with vanes 11, 12, ¶ 0021, line 1 and ¶ 0022, lines 1 and 2), which is arranged in the pump room (space of the two bores 2, 3) and is rotatably mounted about a first axis of rotation (disposed along shaft 9, ¶ 0021, line 2); 
			a second multi-vaned rotary piston (rotor 8 with vanes 11, 12, ¶ 0021, line 1 and ¶ 0022, lines 1 and 2), which is arranged in the pump room (space of the two bores 2, 3), and is rotatably mounted about a second axis of rotation (disposed along shaft 10, ¶ 0021, line 2) spaced apart (radially spaced apart, Fig. 1) from the first axis of rotation (disposed along shaft 9) and meshingly engages (¶ 0002, lines 1-4) in the first rotary piston (7); 							
			wherein the first and the second rotary pistons (7, 8) are drivable in opposite directions and are designed to generate a flow of the conveyed medium from the inlet opening through the pump room to the outlet opening by counter-rotation about the first and second axis of rotation (disposed along 9, disposed along 10), respectively (¶ 0021, last three lines); 
			a drive device (electric motor driving shaft 9, ¶ 0021) arranged on one side (bottom side of pump as shown in Fig. 1) of the pump housing (1), which is mechanically coupled to the rotary pistons (7, 8) for driving the rotary pistons (7, 8); 
			a first fixed axle body (bearing carrier 17, ¶ 0023, line 3), which is arranged inside the first rotary piston (7) and connected to the pump housing (1) on the side of the drive device (positioned at the bottom of Fig. 1 where 17 is connected to 1); and 
			at least one first bearing (tubular thermal shield 21, ¶ 0024, lines 1 and 2) for rotatably supporting the first rotary piston (structurally supports 7 via 17/13/14) about the first fixed axle body (17), wherein the bearing (21) is arranged on an outer surface of the first fixed axle body (21 is arranged on the outer surface of 17 at a top portion of 17 as shown in Fig. 1) and inside the first rotary piston (7).

SCHOFIELD does not specifically call out that the vacuum pump is a lobe pump and/or that the first and the second rotary piston have lobes/multi-lobed.  PARK teaches a vacuum pump (title, Abstract, Figs. 1-9) that is a rotary lobe pump including lobes (Abstract, line 5).  PARK acknowledges that the vacuum pump can easily be modified as a screw type vacuum pump arrangement (¶ 0084) attained by a person of ordinary skill in the art (PHOSITA) (i.e., the pump can be configured as a rotary lobe pump having lobes or a screw pump having vanes/threads). The desired lobe or vaned piston arrangement can be implemented dependent on the pump’s requirements and its application of need.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to implement a rotary lobe pump having lobes and implement the lobed arrangement feature(s) to replace the vaned piston arrangement of SCHOFIELD for the benefit of constructing an alternative, reliable lobed vacuum pump effective to pump a fluid as expressly described by PARK (¶ 0009).

Thus, as noted above, the features common to all the claims do not constitute "special technical features" since they do not make a contribution over the prior art in light of at least the prior art evidence of SCHOFIELD and PARK.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR
1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
A telephone call was not made to request an oral election to the above restriction requirement due to Applicants being foreign applicants that reside outside of the United States.    

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
	Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Tuesday September 6, 2022/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746